Name: 82/289/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Perkin Elmer - Gas Chromatography System, model Sigma 1, with Lab Data System, model Sigma 10', may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1982-05-13

 Avis juridique important|31982D028982/289/EEC: Commission Decision of 13 April 1982 establishing that the apparatus described as 'Perkin Elmer - Gas Chromatography System, model Sigma 1, with Lab Data System, model Sigma 10', may not be imported free of Common Customs Tariff duties Official Journal L 131 , 13/05/1982 P. 0028 - 0028*****COMMISSION DECISION of 13 April 1982 establishing that the apparatus described as 'Perkin Elmer - Gas Chromatography System, model Sigma 1, with Lab Data System, model Sigma 10', may not be imported free of Common Customs Tariff duties (82/289/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 7 October 1981, the Italian Republic has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Perkin Elmer - Gas Chromatography System, model Sigma 1, with Lab Data System, model Sigma 10', to be used for the analysis of oils, fats, sterol fractions and pesticides, for toxicological analysis, identification of drug metabolites, recognition of organic synthesis intermediates, extraction products and essential oils, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met, on 22 March 1982, within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a gas chromatograph; Whereas its objective technical characteristics such as the precision of the analysis and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus '429' and '430', manufactured by Packard-Becker BV, Vulcanusweg 259, NL-Delft, to the apparatus 'series 131', manufactured by Intersmat, boÃ ®te postale 25, F-77181 Courtry, to the apparatus '6800 CR-1A', in combination with 'Processor 1803', manufactured by Dani SpA, via Rovani 10, I-20052 Monza, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Perkin Elmer - Gas Chromatography System, model Sigma 1, with Lab Data System, model Sigma 10', which is the subject of an application by the Italian Republic of 7 October 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.